Citation Nr: 1452940	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the Veteran.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The Veteran died in October 1990, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The appellant remarried in November 1992, prior to her May 2011 filing of the claim for death benefits.

2.  The Veteran died on October [redacted], 1990, and the appellant filed her claim for accrued benefits in May 2011.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the Veteran's surviving spouse for death benefits are not met. 38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.206 (2014).

2.  Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.1000 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The appellant was not provided with such notice in this case.

However, prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).

In this case, it is clear from the September 2014 Appellant's Brief that the appellant is aware of what is needed to substantiate her claims.  Specifically, the Brief discussed applicable regulations and cases in detail.  The Board finds that the Brief shows that the appellant has actual knowledge of the type of information and evidence needed to substantiate her claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant service records, administrative documents, and lay statements have been obtained.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Surviving Spouse

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that she does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who has not remarried since the Veteran's death.  38 C.F.R. § 3.50(b)(2).  The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence.  Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

Here, the undisputed fact is that the appellant remarried after the October [redacted], 1990 death of the Veteran.  Although the appellant identifies the date of her remarriage as October 1992 in her June 2011 VA Form 21-534, and as November 1992 in her July 2011 VA Form 21-4138 (notice of disagreement), she clearly remarried after the death of the Veteran.  Also, there is no evidence to the effect that the appellant's remarriage has since been voided, annulled, terminated, or dissolved.  38 C.F.R. § 3.55.  Further, the exception at 38 C.F.R. § 3.55(a)(10) does not apply both because the appellant remarried before January 1, 2004, and because she was younger than 57 years old at the time of her remarriage.

The Board acknowledges the appellant's contention in her July 2011 notice of disagreement that she should receive death benefits for the time after the Veteran died and prior to the date on which she remarried.  The Board finds such contention unavailing because she filed her claim more than one year after the date of the Veteran's death.  As such, the effective date would be the date of receipt of claim.  38 C.F.R. § 3.400(c).  As the Veteran remarried in 1992, and her claim was received by VA in May 2011, the earliest effective date of any benefits would be after her remarriage.  Thus, the benefits sought are not available in this case.  38 C.F.R. §§ 3.50(b)(2), 3.400(c).

The Board also acknowledges the appellant's representative's September 2014 argument that benefits should be awarded on the basis of "hypothetical entitlement."  However, hypothetical entitlement is not a valid theory of recovery.  See Kernea v. Shinseki, 724 F.3d 1374 (Fed.Cir. 2013); Tarver v. Shinseki, 557 F.3d 1371 (Fed.Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed.Cir. 2008).

Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).  Here, the Veteran died on October [redacted], 1990, and the appellant filed her claim in May 2011.  As she filed her claim more than one year after the date of the Veteran's death, there is no basis for a favorable disposition of the appeal.  Id.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


